On the 9th day of November, A.D. 1914, a trial was had in this case in the court below, which resulted in a verdict and judgment against the plaintiff in error in the sum of $183.55. A motion for a new trial was filed and overruled, and the case is here on appeal from said judgment.
A motion is filed in this court by the defendant in error, asking that the appeal be dismissed because no brief has been filed by the plaintiff in error. No brief has been filed by the plaintiff in error in compliance with the rules of this court, and no excuse is offered why the same has not been done, and for that reason the motion is sustained, and the appeal is dismissed. In said motion it is also asked that, in the event the appeal is dismissed by this court, judgment be rendered against the sureties on the supersedeas bond filed and approved in the trial court, staying execution on the judgment so entered in said cause. On appeal to this court from said judgment a supersedeas bond was filed and approved in the trial court, the same being executed by the plaintiff in error as principal, and Loyd Cox, M.A. Johnson, W.A. Fitzgerald, L.W. Lee, and J.F. McMillan as sureties, to stay said judgment. By virtue of the provisions of chapter 249 of the Session Laws of 1915, as construed in the case of Long v. Lang, 49 Okla. 342,152 P. 1078, and Butts v. Rothschild Bros. Hat Co., 60 Okla. — , 159 P. 245, the motion for judgment against the said sureties on the supersedeas bond is sustained.
Judgment is therefore entered in this court against Loyd Cox, M.A. Johnson. W.A. Fitzgerald, L.W. Lee, and J.F. McMillan in the sum of $183.55, together with interest thereon at the rate of 6 per cent. per annum from and after the 9th day of November, A.D. 1914, and all costs of this action.
By the Court: It is so ordered. *Page 205